 

SOUTHERN DISTRICT OF MISSISSIPPI

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPP] AUG 25 2020
NORTHERN DIVISION ROE

BY ceeepinicctiainmremomennnmen WELTY

 

 

 

 

UNITED STATES OF AMERICA

v. CRIMINAL No. 2, 20Ll MWe WE LkP

ERROL HARMON

MOTION TO SEAL THE INDICTMENT

The United States of America requests that the Indictment and all documents filed herein be
sealed, and represents the following:

The Grand Jury has returned an Indictment against the Defendant. Revealing the existence of
the file and Indictment prior to the arrest of the Defendant would jeopardize law enforcement agents and
greatly impede the apprehension of the Defendant. However, the government requests that the U.S.
Marshals Service and/or the United States Attorney’s Office be allowed to make copies of the
indictment, warrant, and any related documents available to other federal, state and local law
enforcement agencies who request the same to facilitate the arrest and detention of the Defendant.

WHEREFORE, the United States requests that the Court SEAL the file and all documents filed
including but not limited to the Indictment and Return, and this Motion and the Order to Seal, pending
the arrest of the Defendant and that copies be distributed to law enforcement agencies as needed to
facilitate the arrest and detention for the Defendant.

Respectfully submitted,

D, MICHAEL HURST, JR.

te F Attorney
Yas AS

By:
THEODO OOPERSTEIN
Assistant United States Attorney
NY Bar No.: 2236487
